DETAILED ACTION
The following non-final Office action is in response to Applicant’s submission received on 07/02/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 have been examined and are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, claims 1-20 pass Step 1.  
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example recites an abstract idea of searching, locating and analyzing information with a map.  The limitations that recite an abstract idea are indicated in bold below:
receiving, using a communication device, a request from a device of a 5plurality of devices, wherein the request comprises at least one identifier of the device; 
generating, using a processing device, a smart locator, wherein the smart locator comprises at least one searchable map based on the receiving of the request; 
transmitting, using the communication device, the smart locator to the device; 
10receiving, using the communication device, at least one search information from the device based on the transmitting of the smart locator, wherein the at least one search information comprises at least one location address on the at least one searchable map; 
transmitting, using the communication device, at least one search result to the 15device based on the receiving of the at least one search information, wherein the at least one search result comprises geographical data; 
receiving, using the communication device, at least one analysis choice from the device based on the transmitting of the at least one search result; 
conducting, using the processing device, at least one analysis corresponding to 20the at least one analysis choice on the at least one search result; 
generating, using the processing device, at least one analysis result based on the conducting of the at least one analysis; and 
transmitting, using the communication device, the at least one analysis result to the device

Such limitations of searching, locating and analyzing information with a map fall under the abstract idea subject matter grouping of certain methods of mental processes TLI Communications decision, the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-idea inquiry (See TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)).  
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional elements of a communication device, a processing device, and a device to implement the abstract idea are recited at a high-level of generality for receiving, generating, transmitting and conducting such that they amount to no more than merely using computers as a tool to perform an abstract idea.  See MPEP 2106.05(f) regarding mere instructions to implement on a computer and merely using a computer as a tool.  Also, as explained in the Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) decision (citing Alice, 134 S. Ct. at 2359), “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility.”  Thus, the generic computer elements alone and in combination do not impose any meaningful limits on practicing the abstract idea.     
Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements amount to no more than merely using computers as a tool to perform an abstract idea.  Also, the court decisions of Symantec, TLI, and OIP Techs indicate that computer functionality of receiving and transmitting are well-understood, routine and conventional when claimed in a merely generic manner (as it is here) (see MPEP 2106.05(d)(II)).  Also, generating a smart locator can be interpreted as retrieving information in memory which is also considered well-understood, routine and conventional based on the court decisions in Versata and OIP Techs when claimed in a merely generic manner (as it is here) (see MPEP 2106.05(d)(II)).  Also, the generating of a result when an analysis is requested or received can be considered similar to performing repetitive calculations which is also considered well-understood, routine and conventional based on the court decisions in Flook, and Bancorp Services when claimed in a merely generic manner (as it is here) (see MPEP 2106.05(d)(II)).  Based on the reasons presented, the claim is not patent eligible.
The dependent claims include the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claim and abstract idea also apply to the dependent claims.  Also, the dependent claims further limit the abstract idea to a more narrow abstract idea by further narrowing what is being searched or analyzed (e.g., residential development tracking and student enrollment) with the map. Such narrowing creates a more narrow abstract idea but does not transform the abstract idea into 
 Claims 11-20 recite limitations similar to those recited in method claims 1-10 and therefore the same analysis above with respect to claims 1-10 also applies to these claims. 
Applicant’s claims are not patent-eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rathod WO 2018/150244 A1(hereinafter “Rathod”) in view of Levin US 2017/0228665 A1 (hereinafter “Levin”).

Regarding claim 1, Rathod teaches a method for facilitating exploration of data to evaluate activities and behavioral patterns for making decisions, the method comprising: 
receiving, using a communication device, a request from a device of a 5plurality of devices, wherein the request comprises (receiving a request from an electronic device, at a server (communication device), including a unique link (identifier of the device); page11,para2,6); 
generating, using a processing device, a smart locator, wherein the smart locator comprises at least one searchable map based on the receiving of the request (downloading and installing an application from a server module (processing device) to provide the app (smart locator) to make searchable a map for the user to 
	transmitting, using the communication device, the smart locator to the device (downloading and installing (transmitting) from the server (communication device), the app (smart locator) to the electronic device; page 40, para 2; page 106, last para);
	10receiving, using the communication device, at least one search information from the device based on the transmitting of the smart locator (user can provide unique geotags (search information) from the electronic device based on the installed app (transmitting of the smart locator) integrated by the server side application (communication device); page 40, para 2 and 4), wherein the at least one search information comprises at least one location address on the at least one searchable map (the geotag (search information) is for a given postal or mailing location (address) made searchable on the map; page 40, para 2; page 41, para 2); 
	transmitting, using the communication device, at least one search result to the 15device based on the receiving of the at least one search information, wherein the at least one search result comprises geographical data (the RESTful API of the server side application (communication device) converts (transmitting) the geotag (search information) into geo-coordinates (result comprising geographical data); page 41, para 1; page 43, last para);
	receiving, using the communication device, at least one analysis choice from the device based on the transmitting of the at least one search result 
longitude and latitude coordinates (search result); page 57, last para); 
	conducting, using the processing device, at least one analysis corresponding to the at least one analysis choice on the at least one search result (drawing a circle on the map and associating contacts (conducting analysis) by the server module (processing device) based on the defined radius or geo-fence (analysis choice) around the coordinates (search result); page 57, para 2; page 85, para 2; page 99, para 1); 
	generating, using the processing device, at least one analysis result based on the conducting of the at least one analysis (updating (generating) by the server module (processing device) contact information through verification (analysis result) for the associated contacts (based on conducting the analysis); page 88, para 1); and 
	transmitting, using the communication device, the at least one analysis result to the device (the server (communication device) allowing the user to view (transmitting) the updated changes in address details (analysis result) to the user (device); page 88, para 2).
	Rathod does not disclose a device ID, however, Levin teaches a system and method for using unique device identifiers to enhance security (Abstract).  Levin teaches associating an identifier for each user device for purposes of enhanced security (0024, 0037).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention   

	Regarding claim 2, Rathod in view of Levin teaches the elements of claim 1 as shown above and Rathod further teaches wherein the at least one searchable map comprises at least one clickable location icon (a photo or logo (clickable location icon) on the location point of the map (searchable map) associated with geographical data in a database; page 98, para 1; claim 11 of RATHOD), wherein each clickable location icon of the at least one clickable location icon is linked to data, wherein the at least one search information comprises at least one selection of the at least one clickable location icon, wherein the 30data comprises the geographical data (viewing information related to the geotag (search information) including click tracking (selection of the clickable location icon) to determining the geographic location information from the database (geographical data); claim 9 of RATHOD).  

	Regarding claim 3, Rathod in view of Levin teaches the elements of claim 2 as shown above and Rathod further teaches further comprising obtaining, using the processing device, the geographical data through a specialized data translator engine (integrating (obtaining) the geo coordinates (geographical data) using a RESTful web API (data translator engine) of the server side application (processing device); page 40, last para), wherein the specialized 32data translator engine configured for receiving, collecting, transforming and loading the data from a plurality of sources to at least one database (the RESTful API (data translator engine) includes a software development toolkit/SDK allowing developers on any platform to integrate geotags, words and addresses within a website application, and therefore is capable of receiving, collecting, transforming and loading the data from one or more sources into database 115; page 40, last para; page 54, para 2, 3; page 106, para 1), wherein the plurality of sources is non-homogeneous (the sources include 3rd party web sites (non-homogeneous); page 66, para 2).  

5	Regarding claim 4, Rathod in view of Levin teaches the elements of claim 1 as shown above and Rathod further teaches further comprising: creating, using the processing device, a report through a smart analyzer business intelligence (SABI) reporting module based on the generating of the at least one analysis result (modeling and structuring the information (creating a report) using business intelligence exploratory data investigation (smart analyzer business intelligence reporting module) including user contacts or groups (analysis result); page 30, last para); and transmitting, using the communication device, the report to the device (providing the detailed data point report to the electronic device from the server (communication device); page 60, para 1).  

	Regarding claim 5, Rathod in view of Levin teaches the elements of claim 1 as shown above and Rathod further teaches wherein the at least one search information is associated with a residential development tracking (the geotag (search

, wherein the method further comprises: conducting, using the processing device, at least one search on the at least one search result (using the geo coordinates (search result) to locate a building (conducting a search); page 29, para 2, 4) for tracking at least one residential development through a residential 15development tracking module (tracking activities and actions including click tracking on top cities and surrounding areas, including information about age range, gender, type of education, language and home locations, by a server module (residential development tracking module); page 104, para 1, 2); generating, using the processing device, at least one residential development tracking result (providing various statistics and analytics (residential development tracking result); page 104, para 2) based on the conducting of the at least one search on the at least one search result for tracking the at least one residential development (bytracking activities and actions including click tracking on top cities and surrounding areas by a server module (residential development tracking module); page 104, para 1, 2); and transmitting, using the communication device, the at least one residential 20development tracking result to the device (providing (transmitting) the statistics and analytics (tracking result) to the electronic device; page 104, para 2).  

	Regarding claim 6, Rathod in view of Levin teaches the elements of claim 1 as shown above and Rathod further teaches further comprising: receiving, using the communication device, a plurality of datasets and at least one grouping choice from the device (adding keywords, types, tags and metadata (receiving datasets) and one or more categories (grouping choice) from the user (device); page 23, para 4); 25conducting, using the processing device, at least one student enrollment analysis through a student enrollment analyzer module based on the receiving of the plurality of datasets and the at least one grouping choice (advanced search options allow a search for a particular school or college and type of education (analysis through a student enrollment analyzer module); page 64, para 3); generating, using the processing device, student enrollment analysis data (generating detail analytics and statistics (analysis data) for the education types (enrollment analysis data); page 75, para 3; page 100, para 2); and transmitting, using the communication device, the student enrollment analysis 30data to the device (enrollment analysis data) to the user (device); page 103, para 1).  

	Regarding claim 7, Rathod in view of Levin teaches the elements of claim 6 as shown above and Rathod further teaches further comprising: 33receiving, using the communication device, at least one analysis specific information from the device (retrieving (receiving) associated physical addresses (analysis specific information) from the user; page 42, last para); and conducting, using the processing device, at least one resource assignment analysis through a resource assignment analyzer module based on the receiving of the 5at least one analysis specific information assigning tags to the identified address of each entity (resource assignment analysis) using a
, wherein the generating of the student enrollment analysis data (as previously disclosed by RATHOD) is based on the conducting of the at least one resource assignment analysis (generating detail analytics and statistics for the
education types based on assignment of tags (assignment analysis); page 42, last para; page 75, para 3; page 100, para 2).  

	Regarding claim 8, Rathod in view of Levin teaches the elements of claim 6 as shown above and Rathod further teaches further comprising: 10receiving, using the communication device, at least one community information from the device (receiving and viewing content posted from users (community information); page 101, last para); and conducting, using the processing device, at least one of a search and an analysis for at least one exceptional community member through an exceptional member analyzer module based on the receiving of the at least one community 15information identifying (search and analysis) points of interest including restaurants or shops (exceptional community members); page 101, last para) through an exceptional member analyzer module based on the receiving of the at least one community information (by a programmatic module or agent (analyzer module) using the content items posted (community information); page 101, last para), wherein the generating of the student enrollment analysis data (as previously disclosed by RATHOD) is based on the conducting of at least one of the search and the analysis for the at least one exceptional community member (identifying (search 

	Regarding claim 9, Rathod in view of Levin teaches the elements of claim 1 as shown above and Rathod further teaches further comprising: 20receiving, using the communication device, at least one specific what-if scenario question from the device (performing business intelligence exploratory data analysis for predictive analytics in conjunction with a query (specific what-if scenario question); page 30, para 4-6; page 31, para 1); conducting, using the processing device, at least one of a search and an analysis through a scenario builder module based on the receiving of the at least one specific what-if scenario question (modeling a set for predictive classification (scenario builder module) to model and structure the information (search and analysis) in conjunction with the query (what-if scenario question); page 30, para 5; page 30, para 1); 25generating, using the processing device, at least one possible outcome scenario based on the conducting of at least one of the search and the analysis (analysis provides possible outputs or outcomes (outcome scenario) according to modeled and structured information (search and analysis); page 115, para 1); and transmitting, using the communication device, the at least one possible outcome scenario to the device (generating (transmitting) statistics related to the outcomes (scenario); claim 9 of RATHOD).  

claim 10, Rathod in view of Levin teaches the elements of claim 1 as shown above and Rathod further teaches further comprising: executing, using the processing device, at least one internal software process (implementing a software component capable of performing stated tasks (internal software process); page 44, para 3); and 34storing, using a storage device, data based on the executing, wherein the data comprises the geographical data (memory resources (storage device) of the computing device used by the software component (executing) for storing a geographical coordinates database; page 44, para 2, 3; page 73, para 1).

	Claims 11-20, directed to a system, recite limitations substantially similar to those recited in claims 1-10.  Since Rathod in view of Levin teaches the elements of claims 1-10 as shown above and Rathod teaches a system (Fig. 1), the same art and rationale also apply to claims 11-20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Takahashi US 2019/0303451 A1 Fig. 3 interactive geographical map
Buyrn US 2016/0092077 A1 interactive boundary mapping with schools Figs. 5-7
Cruikshank US 2016/0027055 A1 Fig. 11 interactive map, 0061
Evans US 2008/0021726 A1 community awareness management with interactive maps Fig. 12.
Creating and Hosting a School Locator in ArcGIS Online.  YouTube video by Esri Canada K-12 Teaching & Learning.  Aug. 25, 2016. https://www.youtube.com/watch?v=Of7jk1YauAI
Forecast5 Analytics. 3 Ways that a GIS Tool Can Help with Enrollment Trend Analysis.  Jan. 20, 2017.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ALISSA D KARMIS/Examiner, Art Unit 3683

/ROBERT D RINES/Primary Examiner, Art Unit 3683